    USDC IN/ND case 1:21-cv-00234-SLC document 24 filed 08/31/21 page 1 of 4


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION

NICHOLS BRAND STORIES,                                    )
                                                          )
       Plaintiff/Counter-Defendant,                       )
                                                          )
       v.                                                 ) Case No. 1:21-cv-00234-SLC
                                                          )
INSTRUCTIONAL ABA CONSULTANTS                             )
INC.,                                                     )
                                                          )
       Defendant/Counter-Claimant.1                       )

                                          OPINION AND ORDER

       Plaintiff filed this breach-of-contract action against Defendant in Allen County Superior

Court on April 2, 2021. (ECF 4). Defendant removed it here on June 18, 2021, on the basis of

diversity of citizenship pursuant to 28 U.S.C. § 1332, asserting in its notice of removal that the

thirty-day removal deadline was not triggered until June 11, 2021, making the removal timely.

(ECF 1 ¶ 8).

       Now before the Court is a motion to remand filed by Plaintiff on July 2, 2021, asserting

that contrary to Defendant’s representations, the removal was untimely and the case should be

remanded to state court. (ECF 10). Defendant filed a response in opposition to the motion on

July 13, 2021. (ECF 15). Plaintiff did not file a reply, and its time to do so has now passed. N.D.

Ind. L.R. 7-1(d)(3). Therefore, the motion to remand is ripe for ruling.

                                       A. Applicable Legal Standard

       “The general removal statute includes two different 30-day time limits for removal.”

Walker v. Trailer Transit, Inc., 727 F.3d 819, 823 (7th Cir. 2013). “The first applies to cases that


         1
         For ease herein, Plaintiff/Counter-Defendant shall be referred to as simply “Plaintiff,” and
Defendant/Counter-Claimant as “Defendant.”
    USDC IN/ND case 1:21-cv-00234-SLC document 24 filed 08/31/21 page 2 of 4


are removable based on the initial pleading.” Id. “In such a case, the notice of removal ‘shall be

filed within 30 days after the receipt by the defendant . . . of a copy of the initial pleading setting

forth the claim for relief’. . . .” Id. (first alteration in original) (quoting 28 U.S.C. § 1446(b)(1)).

But if the case is not removable based on the initial pleading, “a notice of removal may be filed

within 30 days after receipt by the defendant . . . of a copy of an amended pleading, motion, order,

or other paper from which it may first be ascertainable that the case is one which is or has become

removable.” Id. (quoting 28 U.S.C. § 1446(b)(3)).

        “The 30-day removal clock does not begin to run until the defendant receives a pleading

or other paper that affirmatively and unambiguously reveals that the predicates for removal are

present.” Id. at 824. That is,

         [T]he timeliness inquiry is limited to the examining contents of the clock-
         triggering pleading or other litigation paper; the question is whether that
         document, on its face or in combination with earlier-filed pleadings, provides
         specific and unambiguous notice that the case satisfies federal jurisdictional
         requirements and therefore is removable. Assessing the timeliness of removal
         should not involve a fact-intensive inquiry about what the defendant subjectively
         knew or should have discovered through independent investigation.

Id. at 825 (citations omitted). The Seventh Circuit Court of Appeals has stated that “[t]his bright-

line rule promotes clarity and ease of administration for the courts, discourages evasive or

ambiguous statements by plaintiffs in their pleadings and other litigation papers, and reduces

guesswork and wasteful protective removals by defendants.” Id. (footnote omitted).

                                             B. Discussion

        In its notice of removal, Defendant alleges that the citizenship of Plaintiff, a limited

liability company, first became apparent to Defendant on June 11, 2021, “when Plaintiff filed

affidavits of both of its members[, Barry Armbruster and Karla Powell,] stating that they both

were residents of Indiana.” (ECF 1 ¶ 8; ECF 1-1 at 131, 156); see Thomas v. Guardsmar, LLC,

                                                    2
    USDC IN/ND case 1:21-cv-00234-SLC document 24 filed 08/31/21 page 3 of 4


487 F.3d 531, 534 (7th Cir. 2007) (stating that a limited liability company’s citizenship for

purposes of diversity jurisdiction is the citizenship of each of its members). Plaintiff, however,

contends in the motion to remand that this allegation by Defendant is “disingenuous[.]” (ECF 10

¶ 14).

         More specifically, Plaintiff argues in the motion that its “members’ residency has not

changed since April 2, 2021 . . . [and thus] this predicate for removal was present as of April 2,

2021,” making Defendant’s removal untimely. (Id. ¶¶ 14, 15). Plaintiff asserts that “Defendant’s

representatives were aware of Mr. Armbruster’s and Ms. Powell’s residency at the time the case

was originally filed” because: (1) Armbruster previously participated in lobbying efforts with

Greg Haney, Defendant’s chief financial officer; (2) Plaintiff previously commissioned Haney to

conduct a financial study of Plaintiff, during which time Haney became aware of Armbruster’s

and Powell’s residency; and (3) Armbruster’s and Haney’s children attend the same school

system. (Id. ¶¶ 16, 17). Plaintiff further faults Defendant for failing to conduct any inquiry into

Armbruster’s and Powell’s citizenship after they were identified in Plaintiff’s initial disclosures.

(Id. ¶¶ 19-22).

         Applying the legal standard set forth in Walker, 727 F.3d at 825, neither the identity nor

the residency or citizenship of Plaintiff’s members are apparent in the complaint. (See ECF 4).

Rather, it was not until June 11, 2021, when Plaintiff filed two affidavits in response to

Defendant’s motion to dismiss, that the record revealed Plaintiff’s members’ identity and

residency. (ECF 1-1 at 131, 156). Therefore, under the bright-line rule set forth in Walker, the

thirty-day removal clock did not start to run until Defendant received the two affidavits on June

11, 2018. See also Mich. City v. Hays-Republic, 3:20-CV-608-JD-MGG, 2020 WL 5757986, at

*4 (N.D. Ind. Sept. 28, 2020) (“[Where] [n]either the amount in controversy nor the citizenship of

                                                  3
    USDC IN/ND case 1:21-cv-00234-SLC document 24 filed 08/31/21 page 4 of 4


co-defendant Milton Roy were clearly set forth on the face of the complaint, . . . [t]he clock

would have been triggered upon UniControl’s receipt of some other litigation paper establishing

the amount in controversy and Milton Roy’s citizenship.”). As the Seventh Circuit has stated,

“[a]ssessing the timeliness of removal should not involve a fact-intensive inquiry about what the

defendant subjectively knew or should have discovered through independent investigation.”

Walker, 727 F.3d at 825. Consequently, the motion to remand is unpersuasive.2

         In sum, the thirty-day removal clock was triggered on June 11, 2021, when Plaintiff filed

affidavits of its two members, setting forth their identities and residency. Consequently,

Defendant’s removal of this case one week later on June 18, 2021, was timely, and the motion to

remand (ECF 10) is DENIED. The Court will set a preliminary pretrial conference by separate

entry.

         SO ORDERED. Entered this 31st day of August 2021.
                                                                 /s/ Susan Collins
                                                                 Susan Collins
                                                                 United States Magistrate Judge




         2
           Defendant also alleges in the notice of removal that Plaintiff did not notify Defendant that Plaintiff was
seeking damages in excess of $75,000 until May 27, 2021, when Plaintiff’s counsel sent settlement correspondence
to Defendant’s counsel. (ECF 1 ¶ 7). Plaintiff disagrees in the motion to remand, asserting that the complaint (and
the contract attached to it) and Plaintiff’s initial disclosures adequately notified Defendant that more than $75,000
was in controversy on “[a]t the latest, May 11, 2021.” (ECF 10 ¶ 13). Notably, the complaint simply alleges that
Defendant refused to pay three monthly invoices (totaling in the aggregate $33,815.62), and that Plaintiff seeks
“damages, costs, and expenses in an amount to be proven at trial[,] . . . . [as well as] “reasonable attorney’s fees.”
(ECF 4 ¶¶ 6-8; ECF 4-1 at 9). As to Plaintiff’s initial disclosures, it states that “Plaintiff is entitled to payment under
the contract, including all invoices already provided[,] . . . [together with] attorney’s fees under the contract.” (ECF
10 ¶ 12). Because the Court finds that the thirty-day removal deadline was not triggered until June 11, 2011, when
the record first reflected the diversity of the parties’ citizenship, it need not reach the parties’ dispute about the
notification of the amount in controversy.

                                                            4
